—Appeal by the de*669fendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered July 22, 1997, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or do not warrant reversal of the judgment. Mangano, P. J., O’Brien, Krausman and Goldstein, JJ., concur.